     Case 5:19-cv-00357-DPM Document 15 Filed 05/27/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

RAYMOND D. WALTERS
ADC #102709                                              PETITIONER

v.                      No. 5:19-cv-357-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                         RESPONDENT

                             JUDGMENT
     Walters' s petition is dismissed with prejudice.



                                                I/

                                 D.P. Marshall Jr.
                                 United States District Judge

                                           i
